



Exhibit 10(e)
TCF FINANCIAL CORPORATION
___________


[_______]
[__] Units


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
STOCK INCENTIVE PLAN OF 2019
Performance-Based Restricted Stock Units
____________


This Performance-Based Restricted Stock Unit Agreement (this “Agreement”) is
made as of [grant date] between TCF FINANCIAL CORPORATION (the “Corporation”),
and the Grantee named above (“Grantee”).
The Stock Incentive Plan of 2019 (the “Plan”) is administered by the
Compensation and Pension Committee of the Corporation’s Board of Directors
(“Committee”). The Committee has determined that Grantee is eligible to
participate in the Plan and has awarded performance-based restricted stock units
(“PRSUs”) to Grantee, subject to the terms and conditions set forth in this
Agreement and the Plan.
1.Award. The Corporation hereby awards to Grantee [__] PRSUs, assuming
achievement of performance at target level (the “Target Shares”), subject to the
restrictions imposed under this Agreement and the Plan. Each PRSU is initially
equal to one share of the Corporation’s common stock, $1.00 par value (“Common
Stock”), and is convertible into Common Stock pursuant to the formula determined
by the Committee and attached as Exhibit A, subject to vesting as set forth
below.


2.Transferability. Until the PRSUs vest and shares of Common Stock are delivered
in settlement thereof, interests in PRSUs under this Agreement are generally not
transferable by Grantee, except by will or according to the laws of descent and
distribution. All rights with respect to the PRSUs granted hereunder are
exercisable during Grantee’s lifetime only by Grantee, Grantee’s guardian or
legal representative.


3.Vesting. Except as otherwise provided in this Agreement, PRSUs granted
hereunder shall vest based on Grantee’s continued employment with the
Corporation or its Subsidiaries and the Corporation’s achievement of performance
targets determined by the Committee and attached as Exhibit A for the applicable
“Performance Period” (as defined in Exhibit A). PRSUs shall vest, to the extent
earned, upon the conclusion of the Restricted Period. The “Restricted Period”
shall begin on the Effective Date, and end on the date that the Committee
certifies the level of achievement of the PRSUs, but in no event later than
March 5th of the year following the last day of the Performance Period. PRSUs
are unvested under the Plan and under this Agreement until the end of the
Restricted Period. Unless specified otherwise below, PRSUs shall be settled
within 30 days following satisfaction of the applicable vesting requirements as
set forth below.


4.Termination of Employment. If, during the Restricted Period, Grantee’s
employment with the Corporation or any of its Subsidiaries is terminated by the
Corporation without Cause (except as provided in Section 11.1 during the
two-year period following a Change in Control), or




--------------------------------------------------------------------------------





if Grantee terminates employment due to death or Disability, then, subject to
any required delay pursuant to Section 14 below, within 30 days following
Grantee’s termination of employment, Grantee shall be issued a number of shares
of Common Stock equal to (a) the Target Shares (100% of the number of PRSUs set
forth in Section 1 of this Agreement) or, upon such a termination on or
following a Change in Control, the Earned PRSUs (as defined in Section 11),
multiplied by (b) the quotient of (x) the number of full months that have
elapsed between the first day of the Performance Period and the effective date
of Grantee’s employment termination and (y) the total number of full months in
the respective Performance Period. If Grantee terminates employment on or after
attainment of age 55 with 10 years of service, having submitted written notice
to the Corporation of his or her intended Retirement date at least one year in
advance of such Retirement, then following such employment termination, subject
to any required delay pursuant to Section 14 below, Grantee shall be issued a
number of shares of Common Stock equal to (A) the Target Shares (100% of the
number of PRSUs set forth in Section 1 of this Agreement) or, upon a Retirement
on or following a Change in Control, the Earned PRSUs multiplied by (B) the
quotient of (x) the number of full months that have elapsed between the first
day of the Performance Period and the effective date of Grantee’s employment
termination and (y) the total number of full months in the respective
Performance Period. If Grantee does not provide the Corporation with written
notice one year in advance of his or her intended Retirement date, then all
PRSUs still subject to restrictions on Grantee’s Retirement date automatically
shall be forfeited. Except to the extent provided herein, any unvested PRSUs
shall be forfeited upon Grantee’s employment termination by the Corporation for
Cause or upon Grantee’s voluntary termination of employment.


5.Employment by the Corporation. The award of PRSUs under this Agreement shall
not impose upon the Corporation or any Subsidiary any obligation to retain
Grantee in its employment for any given period or upon any specific terms of
employment. The Corporation or any Subsidiary may at any time dismiss Grantee
from employment, free from any liability or claim under the Plan or this
Agreement, unless otherwise expressly provided in any written agreement with
Grantee.


6.Shareholder Rights. During the Restricted Period, Grantee shall not be
entitled to cash or non-cash dividends or dividend equivalents. Grantee shall
have no voting rights with respect to shares of Common Stock underlying PRSUs,
unless and until such shares of Common Stock are reflected as issued and
outstanding on the Corporation’s stock ledger.


7.Legal Compliance. The Corporation shall not be obligated to issue any shares
to Grantee, if such issuance would violate any law, order or regulation of any
governmental authority.


8.Acknowledgments. Grantee acknowledges that he or she has been furnished with,
and has read, the Plan and the Information Statement describing the Plan, and
accepts this PRSU award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan. Grantee agrees not to resell or distribute the
shares of Common Stock received upon vesting and settlement of Grantee’s PRSUs
in compliance with such conditions as the Corporation may reasonably require to
ensure compliance with federal and state securities laws and other Corporation
policies, including stock ownership guidelines, if applicable.


9.Withholding. The Corporation or one of its Subsidiaries shall be entitled to
(a) withhold and deduct from Grantee’s future wages (or from other amounts that
may be due and owing to Grantee from the Corporation or a Subsidiary), or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any and all federal, state, and local


2

--------------------------------------------------------------------------------





income and employment tax withholding requirements attributable to the PRSUs
awarded hereunder, including, without limitation, the award of, vesting of, or
settlement with respect to the PRSUs; or (b) require Grantee promptly to remit
the amount of such withholding to the Corporation or a Subsidiary before
delivering shares of Common Stock in settlement of the vested PRSUs. The
applicable withholding requirements shall be satisfied by withholding shares of
Common Stock from the shares otherwise deliverable in settlement of the vested
PRSUs, unless Grantee elects to satisfy the applicable withholding requirements
in cash or by using a cash equivalent.


10.Effective Date. This award of PRSUs shall be effective as of the date first
set forth above (the “Effective Date”).


11.Change in Control.


11.1Treatment upon a Change in Control. Notwithstanding anything contained in
Section 8 of the Plan, following a Change in Control after the Effective Date,
all PRSUs granted to Grantee under this Agreement shall be administered as set
forth herein. If the Corporation is not the surviving entity, all Earned PRSUs
(determined as set forth below) shall be converted into PRSUs of the surviving
entity’s common stock at the applicable exchange ratio on the date of the Change
in Control (or shall be otherwise adjusted as contemplated by Section 4.4(b) of
the Plan) in a manner approved by the Committee or the Board. As of the latest
practicable date prior to the consummation of such Change in Control, the
performance goals applicable to such PRSUs shall be measured and the number of
shares subject to such PRSUs from and after the date of consummation of the
Change in Control shall equal the greater of (a) the Target Shares (100% of the
number of PRSUs set forth in Section 1 of this Agreement that would be earned
assuming performance goals applicable to any incomplete performance periods are
deemed achieved at target levels), and (b) the number of shares of Common Stock
that would have been earned based on the actual performance of the Corporation
measured through the latest practicable date prior to the date of consummation
of the Change in Control (which, unless otherwise determined by the Committee,
shall be the most recently completed calendar quarter) (such higher number, the
“Earned PRSUs”), as determined by the Committee prior to such Change in Control.
Following the date of consummation of the Change in Control, the Earned PRSUs
shall vest and be subject to forfeiture based on Grantee’s continued service
through the last day of the Restricted Period. If, during the two-year period
following the effective date of the Change in Control, Grantee’s employment is
involuntarily terminated without Cause or Grantee terminates employment for Good
Reason, the Earned PRSUs granted under this Agreement shall vest in full as of
Grantee’s employment termination date, and the shares of Common Stock (or the
common stock of the surviving entity, as applicable) in respect thereof shall be
issued within 30 days following the Grantee’s termination of employment, subject
to any required delay pursuant to Section 14 below. Following a Change in
Control, Grantee’s rights in respect of Retirement, death and Disability as set
forth in Section 4 with respect to PRSUs granted hereunder (and with respect to
PRSUs granted prior to the date hereof, the terms applicable upon retirement,
death and disability as set forth in the award agreement applicable to such
PRSUs), including any proration, shall continue to apply to the PRSUs.


12.Definitions. Capitalized terms not defined herein shall be defined as in the
Plan or in Grantee’s Individual Agreement (defined below). To the extent any
capitalized term not defined herein is defined in both the Plan and Grantee’s
Individual Agreement, the definition set forth in Grantee’s Individual Agreement
shall control. As used in this Agreement, “Individual Agreement” means (a) any
employment, change in control or severance agreement between Grantee and the
Corporation or one of its affiliates (or any successor thereto) and (b) any
retention agreement


3

--------------------------------------------------------------------------------





between Grantee and the Corporation or one of its affiliates (or any successor
thereto) that becomes effective on or following the date hereof.


13.Amendment. This Agreement shall not be modified except in a writing executed
by the parties hereto.


14.Section 409A of the Code. This Agreement and the PRSUs granted hereunder are
intended to comply with the requirements of Section 409A of the Code or an
exemption or exclusion therefrom, and, with respect to PRSUs that constitute
deferred compensation subject to Section 409A of the Code, the Plan and this
Agreement as well as any Individual Agreement shall be interpreted and
administered in all respects in accordance with Section 409A of the Code
(including with respect to the application of any defined terms to PRSUs that
constitute nonqualified deferred compensation, which defined terms shall be
interpreted to have the meaning required by Section 409A of the Code to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code). Each payment (including the delivery of shares
of Common Stock) under the PRSUs that constitutes nonqualified deferred
compensation subject to Section 409A of the Code shall be treated as a separate
payment for purposes of Section 409A of the Code and, to the extent to be made
or delivered upon a termination of employment may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Grantee pursuant to Section
409A of the Code. In no event may Grantee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, if
Grantee is a “specified employee” within the meaning of Section 409A of the Code
(as determined in accordance with the methodology established by the Corporation
as in effect on the date of Grantee’s separation from service), PRSUs that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code that would otherwise be deliverable by reason of Grantee’s
separation from service during the six-month period immediately following such
separation from service shall instead be provided on the earlier to occur of:
(a) the date that is six months and one day after Grantee’s separation from
service; or (b) the date of Grantee’s death.


15.Conflict Between the Plan, Agreement, and Individual Agreements. The Plan is
incorporated in this Agreement by reference. In the event of any conflict
between the terms of this Agreement, an Individual Agreement and/or the terms of
the Plan, the provisions of this Agreement, or, to the extent more favorable,
the Individual Agreement shall control; provided, however, that notwithstanding
anything in this Agreement to the contrary, any provisions of this Agreement
relating to the timing of settlement or payment in respect of the PRSUs shall
control in the event of any conflict between this Agreement, the Plan, any Prior
Plan and the award agreements thereunder, and any Individual Agreement.


16.Non-Solicitation And Confidentiality Agreement. Grantee acknowledges and
agrees that Grantee’s position with the Corporation or any affiliated companies
(collectively “TCF Companies”) provided Grantee with access to non-public,
confidential information (“Confidential Information”) that is valuable to TCF
Companies and/or would be valuable to competitors, including but not limited to,
information regarding Customers of the TCF Companies.


As a condition of accepting this Award and in consideration of the opportunity
to receive shares of stock, Grantee and the Corporation agree as follows:


4

--------------------------------------------------------------------------------





16.1    Non-Solicitation.  For the duration of Grantee’s employment with the TCF
Companies and for a period of 12 months after Grantee’s employment terminates
(for any reason), Grantee shall not, directly or indirectly (whether for
compensation or without compensation): (i) solicit or attempt to solicit
employees or independent contractors of TCF Companies with whom Grantee worked
or who have skill sets with which Grantee became familiar during Grantee’s with
TCF Companies, for the purpose of encouraging the employee or independent
contractor to terminate his or her employment relationship or contract with TCF
Companies to provide competing services on that employee or independent
contractor’s own behalf or on behalf of any other person or entity; (ii) solicit
or attempt to solicit any Customer for the purpose of providing products or
services that are similar to or in competition with products or services of the
TCF Companies; (iii) induce or attempt to induce any Customer to not do business
with or stop doing business with TCF Companies; or (iv) assist any other person
or entity in any of the foregoing. During the period of time, if any, that
Grantee resided in the States of California or North Dakota, the above
non-solicitation provisions will apply following Grantee’s termination of
employment with TCF Companies only in situations where Grantee wrongfully used
or disclosed trade secrets (as defined by California or North Dakota law,
respectively) of the TCF Companies.


For purposes of this Section, “Customer” means current and prospective: (i)
customers, such as borrowers, lessees, or depositors (individuals or entities);
(ii) referral or origination sources, such as manufacturers, distributors,
brokers, dealers or financial institutions; (iii) capital markets or funding
sources; (iv) investors in or purchasers of financial contracts; or (v)
manufacturers or distributors providing collateral repurchase or remarketing
support, in each case with whom Grantee had Material Contact and/or about whom
Grantee obtained Confidential Information during employment with the TCF
Companies. For purposes of this Section, “Material Contact” means any
interaction between the Customer and Grantee, within the two-year period prior
to termination of Grantee’s employment, which took place to promote, manage,
service or further the business relationship.


16.2    Confidentiality. During Grantee’s employment with TCF Companies and
after Grantee’s termination from employment (for any reason), Grantee shall
maintain the confidentiality of all Confidential Information. Other than in the
reasonable performance of Grantee’s job duties and in the furtherance of the
interests of TCF Companies during Grantee’s employment with the TCF Companies,
Grantee will not disclose, publish or use Confidential Information without prior
written consent. Upon Grantee’s termination from employment, Grantee will
immediately return or securely destroy, as directed, any Confidential
Information within Grantee’s possession or control, in any form or format,
including electronically-stored information.


Grantee understands that (i) the Agreement is a binding contract, even if the
PRSUs awarded in this Agreement never become vested; (ii) the TCF Companies may
enforce this Agreement in court and, if this Agreement is violated, seek
injunctive relief, monetary damages and other remedies available under
applicable law; and (iii) nothing in this Agreement is intended to supersede or
eliminate other obligations, including non-solicitation and/or confidentiality
obligations, that Grantee may have to TCF Companies during or after Grantee’s
employment terminates.    


* * *
[Signatures on Next Page]


5

--------------------------------------------------------------------------------





This PRSU grant has been issued by the Corporation by authority of its
Compensation and Pension Committee.


                    
TCF FINANCIAL CORPORATION,
Corporation    
    


_________________________________
By: Craig R. Dahl
Its: President & CEO
                                            






__________________________________
Grantee    
Name:


                        








6

--------------------------------------------------------------------------------






EXHIBIT A


Overview
This award of PRSUs will vest contingent upon the satisfactory achievement of
corporate goals over the [_______________________________________] (the
“Performance Period”). The number of PRSUs that ultimately vest and convert to
shares may range from [_______________] of the underlying units originally
awarded, depending on the Corporation’s performance relative to these goals.


Payout Calibration
The Compensation Committee has established threshold, target and maximum
performance goals for the corporate financial goals upon which PRSU payouts are
based. The payout rates for the achievement of the threshold, target and maximum
goals are 50%, 100% and 150%, respectively, as a percentage of the Target
Shares. Actual Corporation performance between threshold, target and maximum
performance levels is interpolated on a linear, incremental basis to determine
the precise payout percentage.


PRSU Measures
The vesting of PRSUs is dependent upon the achievement of with respect to
[______________________________] measured over the Performance Period.




PRSU Goals
Performance Goal
[_________________________]
Weighting
Threshold
(50% Payout)
Target
(100% Payout)
Maximum
(150% Payout)
[_______________]
 
 
 
 





7